ON MOTION FOR REHEARING.
Per Curiam.
This court is without-jurisdiction to pass upon the alleged error in overruling the demurrer to the indictment. It can review such errors under two conditions only: (a) when there is a direct bill of exceptions filed in twenty days from the date of the judgment of which complaint is made (Civil Code of 1910, § 6153; Irwin v. State, 117 Ga. 722(1) (45 S. E. 59); (b) where the exceptions are preserved by exceptions pendente lite and error is properly assigned on these exceptions, either in the main bill of exceptions or in this court by counsel for plaintiff in error before argument is begun. Shaw v. Jones, 133 Ga. 446(1) (66 S. E. 240); Stover v. Adams, 114 Ga. 171(1) (39 S. E. 864); Jones v. State, 21 Ga. App. 22(1) (93 S. E. 514). Where there are ex*13ceptions pendente lite the assignment of error must be “ upon the exceptions pendente lite and not merely upon the judgment complained of in the exceptions pendente lite.” Ponder v. State, 25 Ga. App. 768 (105 S. E. 318). In the case under consideration the main bill of exceptions assigns error “ upon the overruling of said demurrer,” and does not assign error-on the exceptions pendente lite, but only “ specifies said exceptions pendente lite as a part of the record to be sent up to the higher court.” See Carhart v. Mackle, 25 Ga. App. 499 (103 S. E. 855), and cases cited.

Rehearing denied.


Broyles, G. J., and Luhs, J., concur.